Citation Nr: 1805139	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, schizoaffective disorder bipolar disorder type, and intermittent explosive disorder.

2.  Entitlement to service connection for substance abuse, claimed as drinking and drug problems.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), claimed as lung problems.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability secondary to a left knee disability.

9.  Entitlement to service connection for peripheral artery disease (PAD).

10.  Entitlement to service connection for coronary artery disease (CAD).

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. S.


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 3, 1976 to February 23, 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal     from November 2009 and February 2011 rating decisions from the Department          of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in November 2014 and March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, VA treatment records indicate that the Veteran had follow up appointments scheduled in June 2017 and October 2017. To date, VA treatment records subsequent to May 11, 2017 have    not been associated with the claims file. Additionally, an April 2017 cardiology record from the Bay Pines VA Medical Center (VAMC) indicates that the Veteran was referred to the Tampa VAMC to determine the feasibility of cardiac stenting. To date, treatment records from the Tampa VAMC have not been associated with the claims file. VA treatment records from August 23, 2016 and October 19, 2016 indicate that a cardiac catheterization report and unidentified cardiology documents had been scanned into VistA Imaging.  Nevertheless, the records have not been associated with the claims file. Lastly, the March 2017 remand requested that any numerical results of audiometric testing conducted at the Bay Pines VAMC on October 6, 2008 (ABR testing) be associated with the claims file and if they were unavailable to claims file should be annotated and the Veteran notified.  While   other audiology records were obtained, audiometric results from October 6, 2008 were not.  On remand all outstanding VA treatment records must be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The March 2017 remand requested an addendum opinion regarding the Veteran's hearing loss.  An addendum opinion was obtained in June 2017.  However, in rendering the negative opinion the clinician did not acknowledge or address the service treatment records noting the Veteran's reports of ear pain and assessment with fluid behind the tympanic membranes.  Accordingly, another addendum opinion is warranted. 

With regard to the Veteran's claim for an acquired psychiatric disorder, in a December 2007 treatment record nurse practitioner J. Short stated that the Veteran had depression and anxiety in later adolescence that presented as aggression. Service personnel records obtained in April 2017 indicate that the Veteran was in involved     in at least two physical altercations during his approximately four months of service. In light of the documented physical altercations and nurse Short's opinion, a VA psychiatric examination is warranted.  

With regard to the Veteran's claim for CAD, the evidence of record indicates that he has been diagnosed with CAD.  Additionally, a November 30, 1976 service treatment record indicates that the Veteran was seen for, inter alia, chest pain        with exertion. Therefore, the Board finds that a VA examination is warranted.   

As the Board is remanding the claims for other development, the Veteran should be afforded another opportunity to submit or authorize VA to obtain on his behalf any relevant private treatment records.  He should also be afforded another opportunity to provide information regarding the incident during which one of his associates was robbed and killed while they were on leave, to include the name of the victim, the victim's unit, the location where such incident occurred, and the date within a two month time frame.  If insufficient information is provided to permit verification of such stressor, the AOJ should provide a memorandum indicating such. 

The Veteran is advised that the failure to provide the above requested information could negatively affect his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since May 11, 2017, all outstanding treatment records from the Tampa VAMC, the VistA Imaging records referenced in the August 23, 2016 and October 19, 2016 treatment records, and any numerical audiometric testing results from the Bay Pines VAMC on October 6, 2008 (ABR testing).  If any requested records do not exist or cannot be obtained, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses     of all medical care providers who have treated him for    his disabilities on appeal, both prior to and since service, to include all records from any correctional facilities in which he has been incarcerated in (Florida Department of Corrections, Pinellas County Jail), Pinellas County Health and Human Services (PCHHS), PCHHS Mobile Medical Unit, Pinellas Emergency Medical Services, Personal Enrichment Mental Health Services (PEMHS), Bayfront Health System, Suncoast Center for Community Mental Health, Directions for Mental Health, the private hospital where the Veteran was treated after leaving service, the private physician who treated the Veteran with Ritalin and for mental health problems prior to service, and any other private provider identified by the Veteran.  After securing the necessary release(s), the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.

3.  Ask the Veteran to provide the name and unit of his associate who was robbed and killed, the location where such incident occurred, and the date within a two month time frame.  If sufficient information is provided, attempt to verify the Veteran's claimed stressor through official sources.  All actions to verify the alleged stressor should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

4.  After the above development has been completed to the extent possible, forward the claims file to a VA audiologist or otolaryngologist to obtain an opinion concerning the Veteran's hearing loss.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should opine whether it is at least as likely        as not (50 percent probability or greater) that the hearing loss noted during the course of the claim was incurred in or is otherwise related to the Veteran's approximately four months of active service.  

In rendering this opinion, the examiner should address    the Veteran's in-service noise exposure and the service treatment records from January 1976 and January 1977 reports of ear pain and the assessment of fluid behind the tympanic membranes.  The examiner should also address the VA audiological findings from 2008 and October 2009 as well as the June 18, 2015 nexus status from R. Shelby.

5.  Schedule the Veteran for a VA mental disorders examination.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis     for all psychiatric disabilities found.  If the Veteran is diagnosed with PTSD, the examiner should indicate the stressor(s) upon which the diagnosis is based. 

For psychiatric diagnoses other than PTSD or personality disorders, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to military service.  

In so opining, the examiner should address the December 2007 opinion from nurse practitioner J. Short indicating that the Veteran's depression and anxiety initially presented with aggressive behavior and the June 2015 opinion from VA physician N. D. indicating that the Veteran's trigger for the acute phase of his schizophrenia appears to have occurred during his period of military training. 

A complete rationale should be provided for all opinions and conclusions expressed.

6.  Schedule the Veteran for a VA heart conditions examination.  The claims file must be made available       to the examiner in conjunction with the examination.      All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner state whether    it is at least as likely as not (50 percent probability or more) that there Veteran's CAD had its onset in service   or is otherwise related to military service, to include the Veteran's November 1976 report of chest pain.  
7.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




